DETAILED ACTION
This office action is a response to the application filed 28 February 2020, wherein claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garber et al. (US 2020/0210965 A1), hereafter referred Garber.

Regarding claim 1, Garber teaches an apparatus (Garber, Fig. 33, [0428]; central server) comprising: 
a processor (Garber, Fig. 33, [0428]; processor 3315) configured to:
transmit a set of data samples to at least one local server apparatus (Garber, [0447]-[0448]; the processing device may transmit information to the remote server details about the at least one task that was scheduled);
receive a set of predictions from the at least one local server apparatus, the set of predictions being based on the transmitted set of data samples (Garber, [0455]-[0457]; the local server transmits to the central server data associated with a plurality of scheduling tasks); and
train a central model based on the received set of predictions (Garber, [0433]; central server 3305 can train and update prediction model based on data received from local servers).

Regarding claim 10, Garber teaches a method, comprising:
transmitting from a central server (Garber, Fig. 33, [0428]; central server), a set of data samples to at least one local server apparatus (Garber, [0447]-[0448]; the processing device may transmit information to the remote server details about the at least one task that was scheduled);
receiving in the central server, a set of predictions from the at least one local server apparatus, the set of predictions being based on the transmitted set of data samples (Garber, [0455]-[0457]; the local server transmits to the central server data associated with a plurality of scheduling tasks); and
training a central model in the central server based on the received set of predictions (Garber, [0433]; central server 3305 can train and update prediction model based on data received from local servers).

Regarding claim 19, Garber teaches a computer program product comprising a non-transitory computer readable media having stored thereon program instructions that when executed by a processor causes the processor to perform the method according to claim 10 (see claim 10 above).

Regarding claims 2 and 11, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Garber teaches wherein the processor is further configured to transmit at least a portion of the central model to the at least one local server apparatus (Garber, [0447]; the processing device may transmit information associated with the updated prediction model to the remote server for enabling improvement of the native scheduling engine).

Regarding claims 3 and 12, Garber teaches the apparatus according to claim 2 and the method according to claim 11 above.  Further, Garber teaches wherein the processor is further configured to determine at least one task of interest at the at least one local server apparatus, identify a portion of the central model corresponding to at least one task of interest, and transmit the identified portion of the central model corresponding to the at least one task of interest to the at least one local server apparatus (Garber, [0448]; the processing device may transmit to the remote server details about the at least one task that the native scheduling engine had scheduled in an unoptimized manner and transmit to the remote server at least one recommendation, including a suggestion to reassign the task in a more optimized way). 

Regarding claims 4 and 13, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Garber teaches wherein the set of data samples comprises publicly available data samples (Garber, [0308]-[0309]; two examples of the set of data samples include information about traffic conditions and information about weather data which are described as from publicly available data or publicly provided sources).

Regarding claims 5 and 14, Garber teaches the apparatus according to claim 1 and the method according to claim 13 above.  Further, Garber teaches wherein the set of data samples is specific to a task of interest at the at least one local server apparatus (Garber, [0472]; Task selection module receives the data identifying the plurality of optional tasks and select at least one of the plurality of tasks for assignment).

Regarding claims 6 and 15, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Garber teaches wherein the apparatus comprises a training/inference server (Garber, [0472]; task selection module may include AI software instructions that enable a processing device to perform at least one of learning of information, inference of information, and perception of information).

Regarding claims 7 and 16, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Garber teaches wherein the transmitted set of data samples corresponds to a task of interest at the at least one local server apparatus (Garber, [0472]; Task selection module receives the data identifying the plurality of optional tasks and select at least one of the plurality of tasks for assignment).

Regarding claims 8 and 17, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Further, Garber teaches wherein the processor is further configured to form an ensemble dataset corresponding to at least one task of interest from the received set of predictions (Garber, [0472]; a large amount of information (big data) such as historical assignment database).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garber as applied to claims 1 and 10 above, and further in view of Vasseur et al. (US 2015/0193693 A1), hereafter referred Vasseur.

Regarding claims 9 and 18, Garber teaches the apparatus according to claim 1 and the method according to claim 10 above.  Garber does not expressly teach wherein the at least one local server apparatus is configured to train a local model with local data.
However, Vasseur teaches wherein the at least one local server apparatus is configured to train a local model with local data (Vasseur, [0070]; local model parameters are generated by training a machine learning model at a device in the network using a local data set).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Garber to include the above recited limitations as taught by Vasseur in order to select the most general learning machine model (Vasseur, [0069]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  Of particular note, Vasseur while used as a secondary reference can be applied also to the independent claims of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416